OPINION — AG — (1) IT IS THE DUTY OF THE JUDGE OF THE COURT HAVING JURISDICTION OF THE PROCEEDINGS PENDING AGAINST A CHILD TO APPOINT TWO QUALIFIED DOCTORS TO MAKE THE MENTAL EXAMINATIONS REQUIRED BY 10 O.S.H. 114.2 (2) THE MEDICAL FEES OF DOCTORS APPOINTED TO EXAMINE A JUVENILE UNDER THE PROVISIONS O 10 O.S.H. 114.2, MAY LAWFULLY BE PAID FROM THE COURT FUND OF THE COUNTY OR FROM THE ITEM OF APPROPRIATIONS TO THE COUNTY COURT FOR "EXPENSE MENTAL HEALTH HEARINGS". (3) THAT THE DOCTORS APPOINTED BY THE COURT TO MAKE THE EXAMINATION REQUIRED BY 10 O.S.H. 114.2 SHOULD BE PAID A REASONABLE FEE, AS FIXED BY THE COURT IN EACH CASE CITE: OPINION NO. NOVEMBER 22, 1957 — FINDLEY, OPINION NO. NOVEMBER 16, 1953 — STATE EXAMINER AND INSPECTOR (L. G. HYDEN)